Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 10, 17 and 18 in “Claims - 03/04/2021” have been acknowledged. 
This office action considers claims 1-25 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 03/04/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 10, 17, and 18 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.


Claims 1, 4-10, 13-18, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Degors et al., of record (US 20160260740 A1 – hereinafter Degors) in view of Saito et al. (US 20180061974 A1 – hereinafter Saito).
(Re Claim 1) Degors teaches an electronic device (see the entire document; Fig. 1; specifically, [0010]-[0014], and as cited below), comprising:

    PNG
    media_image1.png
    420
    523
    media_image1.png
    Greyscale

a semiconductor channel layer (20; Fig. 1; [0012]) on a buffer layer (14) on a substrate (12), the semiconductor channel layer having a first portion (26) and a second portion (22) adjacent to the first portion, the first portion comprising a first semiconductor (see [0013] – since bandgap of 26 is different than that of 22), the second portion 0013]) that has a bandgap greater than a bandgap of the first semiconductor (“….The first bandgap of the material in first region 22 may be larger than the second bandgap of the material in second region 26” – [0013]); and 
a gate electrode (60; see also [0016]) on the semiconductor channel layer.
But, Degors as applied above does not expressly disclose the buffer layer formed of a semiconductor.
However, Saito teaches a semiconductor buffer layer (12; Fig. 1; [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace Degors’ buffer layer 14 with the semiconductor buffer layer 12 of Saito.
 The ordinary artisan would have been motivated to replace Degors’ buffer layer 14 with the semiconductor buffer layer 12 of Saito in the manner set forth above for, at least, this integration will relax lattice mismatch between substrate 12 and the channel layer 20 (see Saito [0026]).
(Re Claim 4) the combination of Degors and Saito teaches the electronic device of claim 1, wherein each of the first semiconductor and the second semiconductor comprises a III-V semiconductor material (Degors [0013] describes channel formed of III-V materials).
(Re Claim 5) the combination of Degors and Saito teaches the electronic device of claim 1, wherein the first semiconductor comprises indium gallium arsenide, indium arsenide, indium antimonide, indium gallium antimonide, indium gallium arsenide antimonide (InXGaiXAsySbiy), indium gallium arsenide phosphide (InXGai_ ,AsyP1_y), Degors [0013] describes channel formed of at least two different materials selected from III-V materials).
(Re Claim 6) the combination of Degors and Saito teaches the electronic device of claim 1, wherein the second semiconductor comprises gallium arsenide, indium phosphide, gallium phosphide, indium gallium phosphide, aluminum gallium arsenide, gallium arsenide antimonide (GaAsXSbiX) (where 0<x<1), indium gallium arsenide antimonide (InxGaiXAsySbiy), indium gallium arsenide phosphide (InxGaiXAsyPIy), indium gallium arsenide phosphide antimonide InxGaiXPySbiy (where 0<x<0.3, 0<y<1), indium aluminum arsenide antimonide InXAliXAsySbiy, indium aluminum arsenide phosphide (InXAli_ XAsyP1_y ) (where 0.8<x<1, 0<y<1), or any combination thereof (Degors [0013] describes channel formed of at least two different materials selected from III-V materials). 
(Re Claim 7) the combination of Degors and Saito teaches the electronic device of claim 1, wherein the width of the second portion is from 5 nanometers to 10 nanometers (Degors “….region 22 may be 10 nm long” – [0014]).
(Re Claim 8) the combination of Degors and Saito teaches the electronic device of claim 1, further comprising a source/drain region ({40, 50} in Fig. 1) in a recess in the semiconductor channel layer; and a gate dielectric (Degors 62 – also see [0016]) on the semiconductor channel layer.
(Re Claim 9) the combination of Degors and Saito teaches the electronic device of claim 1, wherein the first portion of the semiconductor channel layer comprises an Degors 26 extends laterally under 60 in Fig. 1), and wherein the second portion is in the undercut region (Degors 22 is in the undercut region under 60).

(Re Claim 10) Degors teaches a system (see the entire document; Fig. 1; specifically, [0010]-[0014], and as cited below), comprising:
a chip including an electronic device (see [0003]-[0004]),  comprising:
a semiconductor channel layer (20; Fig. 1) on a buffer layer (14)  on a substrate (12), the semiconductor channel layer having a first portion (26) and a second portion (22) adjacent to the first portion, the first portion comprising a first semiconductor (see [0013] since bandgap of 26 is different than that of 22), the second portion comprising a second semiconductor ([0013]) that has a bandgap greater than a bandgap of the first semiconductor (“….The first bandgap of the material in first region 22 may be larger than the second bandgap of the material in second region 26” – [0013]); and 
a gate electrode (60; see also [0016]) on the semiconductor channel layer.
But, Degors as applied above does not expressly disclose the buffer layer formed of a semiconductor.
However, Saito teaches a semiconductor buffer layer (12; Fig. 1; [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace Degors’ buffer layer 14 with the semiconductor buffer layer 12 of Saito.
Degors’ buffer layer 14 with the semiconductor buffer layer 12 of Saito in the manner set forth above for, at least, this integration will relax lattice mismatch between substrate 12 and the channel layer 20 (see Saito [0026]).
(Re Claim 13) the combination of Degors and Saito teaches the system of claim 10, wherein each of the first semiconductor and the second semiconductor comprises a III-V semiconductor material (Degors [0013] shows channel formed of III-V materials).
(Re Claim 14) the combination of Degors and Saito teaches the system of claim 10, wherein the first semiconductor comprises indium gallium arsenide, indium arsenide, indium antimonide, indium gallium antimonide, indium gallium arsenide antimonide (InxGaiXAsySbiy), indium gallium arsenide phosphide (InxGaiXAsyPIy), indium gallium phosphide antimonide (InxGaiXPySbiy), indium aluminum arsenide antimonide (InXAliXAsySbiy), indium aluminum arsenide phosphide( InXAliXAsyPIy), where 0<xs1, 0<y<1, or any combination thereof (Degors [0013] shows channel formed of at least two different materials selected from III-V materials).
(Re Claim 15) the combination of Degors and Saito teaches the system of claim 10, wherein the second semiconductor comprises gallium arsenide, indium phosphide, gallium phosphide, indium gallium phosphide, aluminum gallium arsenide, gallium arsenide antimonide (GaAsXSbiX) (where 0<xs1), indium gallium arsenide antimonide (InxGaIXAsySbiy), indium gallium arsenide phosphide (InxGaiXAsyPi_ y), indium gallium arsenide phosphide antimonide InxGaiXPySbiy (where 0<x<0.3, 0<y<1), indium aluminum arsenide antimonide InXAliXAsySbiy, indium aluminum arsenide phosphide Degors ([0013] shows channel formed of at least two different materials selected from III-V materials).
(Re Claim 16) the combination of Degors and Saito teaches the system of claim 10, wherein the width of the second portion is from 5 nanometers to 10 nanometers (Degors “….region 22 may be 10 nm long” – [0014]).
(Re Claim 17) the combination of Degors and Saito teaches the system of claim 10, further comprising a source/drain region (Degors {40, 50} in Fig. 1) on the semiconductor buffer layer; and a gate dielectric (62 – also see [0016]) on the semiconductor channel layer.

(Re Claim 18) Degors teaches a method to manufacture an electronic device (see the entire document; method of Fig. 7 to manufacture an electronic device of Fig. 1; specifically, [0010]-[0014], [0037] and as cited below), comprising:

    PNG
    media_image2.png
    471
    288
    media_image2.png
    Greyscale


depositing a semiconductor channel layer comprising a first semiconductor on a buffer layer on a substrate (Steps P1, P2 in Fig. 7; first semiconductor=20 in Fig. 1, buffer layer=14); 
forming a gate electrode (60; see also [0016]) on the semiconductor channel layer; 
forming an undercut region in the semiconductor channel layer (Channel region under gate 20 in Fig. 1); 
depositing a second semiconductor (22 in Fig. 1) in the undercut region, wherein the second semiconductor that has a bandgap greater than a bandgap of the first larger than the second bandgap of the material in second region 26” – [0013]).
But, Degors as applied above does not expressly disclose the buffer layer formed of a semiconductor.
However, Saito teaches a semiconductor buffer layer (12; Fig. 1; [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace Degors’ buffer layer 14 with the semiconductor buffer layer 12 of Saito.
 The ordinary artisan would have been motivated to replace Degors’ buffer layer 14 with the semiconductor buffer layer 12 of Saito in the manner set forth above for, at least, this integration will relax lattice mismatch between substrate 12 and the channel layer 20 (see Saito [0026]).
(Re Claim 21) the combination of Degors and Saito teaches the method of claim 18, wherein each of the first semiconductor and the second semiconductor comprises a III-V semiconductor material (Degors [0013] shows channel formed of III-V materials).
(Re Claim 22) the combination of Degors and Saito teaches the method of claim 18, wherein the first semiconductor comprises indium gallium arsenide, indium arsenide, indium antimonide, indium gallium antimonide, indium gallium arsenide antimonide (InxGaiXAsySbiy), indium gallium arsenide phosphide (InxGaiXAsyP1_ y), indium gallium phosphide antimonide (InxGaiXPySbiy), indium aluminum arsenide antimonide (InXAliXAsySbiy), indium aluminum arsenide phosphide( InXAliXAsyP1_y), where 0<x<1, Osys1, or any combination thereof (Degors [0013] shows channel formed of at least two different materials selected from III-V materials).
Re Claim 23) the combination of Degors and Saito teaches the method of claim 18, wherein the second semiconductor comprises gallium arsenide, indium phosphide, gallium phosphide, indium gallium phosphide, aluminum gallium arsenide, gallium arsenide antimonide (GaAsXSbiX) (where 0<x 1), indium gallium arsenide antimonide (InxGaiXAsySbiy), indium gallium arsenide phosphide (InxGaiXAsyP1_ y), indium gallium arsenide phosphide antimonide InxGaiXPySbiy (where 0<x<0.3, OSyS1), indium aluminum arsenide antimonide InXAliXAsySbiy, indium aluminum arsenide phosphide (InXAliXAsyP1_y ) (where 0.8<x 1, OSyS1), or any combination thereof (Degors [0013] shows channel formed of at least two different materials selected from III-V materials).
(Re Claim 24) the combination of Degors and Saito teaches the method of claim 18, wherein the width of the second portion is from 5 nanometers to 10 nanometers (Degors “….region 22 may be 10 nm long” – [0014]).
(Re Claim 25) the combination of Degors and Saito teaches the method of claim 18, further comprising: forming a spacer on the gate electrode; etching a portion of the semiconductor channel layer outside the gate electrode to form a recess (Degors’see [0042] for forming a gate); and depositing a source/drain region in the recess (see [0042] for forming source/drain regions).

Claims 2, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Degors in view of Saito and in further view of Wu et al., of record (US 20150214403 A1 – hereinafter Wu).
(Re Claims 2, 11, 19) the combination of Degors and Saito teaches claims 1, 10, 18 from which claim 2, 11 and 19 depend.
	Degors also discusses conduction band of a semiconductor device (Degors see [0014]), but the combination does not expressly disclose wherein the second semiconductor has a conduction band that has a zero offset relative to the conduction band of the first semiconductor.
	However, it is well-known in the art to fabricate heterojunctions (in this case two channel regions) with zero offset in conduction band as taught by Wu (see [0036]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Wu with Degors and Saito structure.
The ordinary artisan would have been motivated to integrate Wu’s teachings into Degors and Saito in the manner set forth above for, at least, this integration will provide dramatic improvement in base transport factor as well as sufficient discontinuity in valence band energy to ensure lateral conductivity (see Wu [0036]).

Claims 3, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Degors in view of Saito and in further view of Li, of record (US 20160197182 A1 – hereinafter Li).
(Re Claims 3, 12, 20) the combination of Degors and Saito teaches claims 1, 10, 18 from which claims 3, 12 and 20 depend.
Degors also discusses Bang-to-band (BTB) tunneling effects due to having different doping levels through the user of narrow-band materials (see [0002]).

However, it is well-known in the art to have low dopant concentration in the range of 1E13 atom/cm.sup.2 to 1E15/cm.sup.2 (which is smaller than 10^atoms/cm^3 as claimed) as taught by Li (see Li [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Li into the combination of Degors and Saito structure.
The ordinary artisan would have been motivated to integrate Li’s teachings into the combination of Degors and Saito in the manner set forth above for, at least, this integration will enable fabricating barrier-lowering semiconductor layers by using a low dopant concentration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898